         Case 2:20-mj-02078-CRE Document 19 Filed 05/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

               v.                                       Magistrate No. 20-2078

 SEAN TROESCH


                                       PROPOSED ORDER
       AND NOW, to wit, this ________
                               4th    day of _________________,
                                                 May            2021, upon consideration

of the government’s consent motion for an extension of time, and the entire record herein, it is

hereby ORDERED that said motion is GRANTED.

       IT IS FURTHER ORDERED that the government shall file an indictment or information,

if necessary, against the above-named defendant by not later than September 2, 2021.

       IT IS FURTHER ORDERED that the time from November 5, 2020, until September 2,

2021, be deemed excludable delay under the Speedy Trial Act, 18 U.S.C. §3161 et seq.

Specifically, the Court finds that the ends of justice served by granting this continuance outweigh

the best interests of the public and the defendant to a speedy trial. 18 U.S.C. § 3161(h)(7)(A). As

set forth in the motion and record, the parties and the Pretrial Services Office have been evaluating

whether defendant is an appropriate candidate for pretrial diversion. The Court finds that failure

to grant this continuance in the proceeding would be likely to result in a miscarriage of justice, as

the parties have indicated their desire for additional time prior to indictment, and defendant has

voluntarily and knowingly waived his right to information or indictment under the time period set

forth in Section 3161, and failure to grant such a continuance would deny counsel the time

necessary for effective preparation prior to formal charges being filed. 18 U.S.C. § 3161(h)(7)(A).
Case 2:20-mj-02078-CRE Document 19 Filed 05/04/21 Page 2 of 2




                              Honorable Cynthia Reed Eddy
                              Chief United States Magistrate Judge
